DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10 and 22 are canceled; claims 1-9, 11-21 and 23-25 are pending.

Response to Arguments
The previous rejection of claim 10 under 112(a) is herein withdrawn in view of the amendment. 
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive and also, on some claims, are moot in view of new grounds of rejection.
Claim 1, 
Applicant argues,  Kumar seems to be silent as to the information provided by the UE to the first network indicates that the UE prefers or requests a solution to solve a problem due to the multiple USIMs or that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs. 
In response, Kumar discloses Figure 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404. Additionally or alternatively, the network receiving the MSIM assistance information may use the 
Claim 21, 
Applicant argues, Chen seems to be silent as to the information provided by the UE to the first network indicates whether the multiple USIMs of the UE share a single transmitter and/or a single receiver.
In response, Chen discloses, in part, ([0068] In some cases the dual SIM UEs may also negotiate with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period, etc.)) hence negotiating with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period is an information provided by the UE to the first network indicates whether the multiple USIMs of the UE share a single transmitter and/or a single receiver.
Claim 23,
Applicant argues,. Namboodiri, does not teach the information provided by the UE to the first network indicates a type of a second network that the UE is connected to, 
In response, Kumar discloses (col 18:65-67, the UE may indicate a PLMN ID of the other subscription, and further as Namboodiri discloses [0002] A PLMN may be defined by a unique combination of a mobile country code and a mobile network code that is assigned to the network operator. Each SIM on the mobile communication device may support a subscription that is used to register with and communicate over a PLMN using a corresponding radio access technology (RAT). For example, a subscription may use a LTE RAT to communicate with a PLMN that supports LTE communication, hence the combination of the prior art discloses the information provided to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of Long Term Evolution (LTE). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation indicates that the UE prefers or requests a solution to solve a problem due to the multiple USIMs or that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs, and claim 24 recites indicates that the UE prefers or requests a solution to solve a problem due to the multiple USIMs and claim 25 recites indicates that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-15, 17-20 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US Patent No. 10,623,946.
Claim 1, Kumar discloses ([fig 6, 7]) a method of a User Equipment (UE), the method comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the UE to a first network (col 2: 8-15, the may UE transmit, to the first network for a first subscription, MSIM assistance information regarding the second subscription.  The MSIM assistance information may enable the network to determine periodic gaps needed by the UE to monitor a second subscription in an idle mode.  The MSIM assistance information may enable the network to identify a network for the second subscription), wherein the UE supports the multiple USIMs (col 16: 7-15, Another mode of operation involving multiple SIMS is a Dual Sim Dual Active (DSDA) mode.  In DSDA, both SIMs may be active simultaneously.  For example, the UE may use both subscriptions to receive calls or data, transmit communication, etc. DSDA may involve the use of two transceivers, whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver), 
wherein the information provided by the UE to the first network indicates that the UE prefers or requests a solution to solve a problem due to the multiple USIMs (fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance 
Claim 2, Kumar discloses the method of claim 1, wherein: the UE is equipped with a first USIM associated with the first network and a second USIM associated with a  second network (fig 3, first SIM, second SIM, col 11: 30-32, Multiple SIMs may enable the device to operate using more than one network).   
Claim 3, Kumar discloses the method of claim 1, wherein: 
the providing the information to the first network is performed responsive to an operation mode of the UE changing from multi-USIM mode to single-USIM mode or changing from the single-USIM mode to the multi-USIM mode (col 15: 39-42, The other activity may comprise any of monitoring for a page, receiving communication, transmitting communication, performing OOS recovery, etc. Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE).  
Claim 4, Kumar discloses the method of claim 1, wherein: 

Claim 5, Kumar discloses the method of claim 1, wherein: 
the information is included in a Non Access Stratum (NAS) message (col 4: 32-33, distribution for non-access stratum (NAS) messages).  
Claim 7, Kumar discloses the method of claim 1, wherein: 
the information indicates whether at least one of a procedure or a configuration related to multi-USIM are required (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription).  
Claim 8, Kumar discloses the method of claim 1, wherein: 
the problem includes a service interruption for a first USIM of the UE while the UE is communicating via a second USIM of the UE (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription).  
Claim 11, Kumar discloses the method of claim 1, wherein: 
the solution indicated by the information provided by the UE to the first network includes a mechanism allowing for release (col 15: 25-34, a UE may require a longer gap for activities on the other subscription such as to perform an Out of Service (OOS) recovery operation on the other subscription. Thus, the UE may indicate the need for 
Claim 12, see claim 1 for the rejection, Kumar discloses (fig 13) a communication device, comprising: 
a processor (fig 13, processor); and 
memory (fig 13, memory) comprising processor-executable instructions that when executed by the processor cause performance of operations (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software), the operations comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of the communication device to a first network, 
wherein the communication device supports the multiple USIMs, wherein the information provided by the communication device to the first network indicates that the communication device prefers or requests a solution to solve a problem due to the multiple USIMs or that the communication device does not prefer or request the solution to solve the problem due to the multiple USIMs.  
Claim 13, Kumar discloses the communication device of claim 12, wherein: 
.  
Claim 14, Kumar discloses the communication device of claim 12, wherein: 
the providing the information to the first network is performed responsive to an operation mode of the communication device changing from multi-USIM mode to single-USIM mode (col 15: 39-42, The other activity may comprise any of monitoring for a page, receiving communication, transmitting communication, performing OOS recovery, etc. Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE) or changing from the single-USIM mode to the multi- USIM mode.  
Claim 15, Kumar discloses the communication device of claim 12, wherein: 
the first network is Access and Mobility Management Function (AMF) (col 6: 32-33, The core network 190 may include a Access and Mobility Management Function (AMF) 192, other AMFs 193).  
Claim 17, Kumar discloses the communication device of claim 12, wherein: 
the problem includes a service interruption for a first USIM of the communication device while the communication device is communicating via a second USIM of the communication device (col 15: 1-5, a UE may be operating in a carrier aggregation mode for the active subscription, e.g., for data. The UE may request a break in scheduling, at 623, on a particular carrier for the active subscription based on the radio resources that the UE plans to use to monitor for the idle subscription).  

the problem includes absence of information indicating a service type (Kumar col 13: 64-67, The MSIM assistance information may enable the network to determine aspects of an upcoming paging occasion for the UE on another subscription, col 14: 1-6, UE may provide MSIM assistance information 607 about a metric of an upcoming paging occasion on the idle subscription. The information may indicate a timing during which the UE will monitor for a page on the idle subscription and/or a location at which the UE will monitor for the page on the idle subscription) that triggered a paging associated with a second USIM of the multiple USIMs (Kumar col 13: 64-67, The MSIM assistance information may enable the network to determine aspects of an upcoming paging occasion for the UE on another subscription). 
Claim 19, see claim 11 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the solution indicated by the information provided by the communication device to the first network includes a mechanism allowing for release and resumption of an ongoing connection associated with a first USIM of the multiple USIMs.  
Claim 20, see claim 1 for the rejection, Kumar discloses (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software) a non-transitory computer-readable medium comprising processor-executable instructions that when executed cause performance of operations, comprising: 
providing information related to multiple Universal Subscriber Identity Modules (USIM) of a device to a first network, 

Claim 24, Kumar discloses the method of claim 1, wherein: the information provided by the UE to the first network indicates that the UE prefers or requests the solution to solve the problem due to the multiple USIMs (fig 6, col 14: 42-67, the network may use any combination of such MSIM assistance information 607 to determine a UE's need for periodic gaps, e.g., 404, in order to monitor for and/or decode pages 615 on an idle subscription. At 617, the network communicating in the connected mode with the UE may then schedule the UE for downlink communication and/or provide the UE with uplink grants that avoid the time period during the gaps 404).  
Claim 25, Kumar discloses the method of claim 1, wherein: the information provided by the UE to the first network indicates that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs (col 12: 27-33, UE may attempt to work around the challenges of DSDS operation, e.g., by employing a Power Headroom Report (PHR) boost to minimize the adverse impact. A power headroom report is sent by the UE to a base station indicating how much power a UE has remaining to transmit beyond the transmission power that the UE is currently using for uplink transmission).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chuttani et al., US 2016/0345244.
Claim 6, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the information is provided to the first network when the UE is registered to the first network.  
However, as Chuttani discloses the information is provided to the first network when the UE is registered to the first network ([0058] a wireless device may provide dual SIM functionality only when the device is in a roaming state, or only when the device is registered with a home network, or both when the device is roaming and when the device is registered with a home network, among various possibilities).  

Claim 16, see claim 6 for the rejection, Kumar discloses the communication device of claim 12, wherein: 
the information is provided to the first network when the communication device is registered to the first network.  
Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chen et al., US 2018/0368099.
Claim 9, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the problem includes paging reception collision between a reception associated with a first USIM of the multiple USIMs and a reception associated with a second USIM of the multiple USIMs.  
However, as Chen discloses the problem includes paging reception collision between a reception associated with a first USIM of the multiple USIMs and a reception associated with a second USIM of the multiple USIMs ([0067] FIG. 2 illustrates an example of a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, [0068] the dual SIM UEs may also negotiate with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period, etc.)).  

Claim 21, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the information provided by the UE to the first network indicates whether the multiple USIMs of the UE share the single transmitter: or 
the information provided by the UE to the first network indicates whether the multiple USIMs of the UE share the single receiver.    
However, as Chen discloses the information provided to the first network indicates whether the multiple USIMs of the UE share the single transmitter ([0068] may thus mitigate paging collisions for single radio dual SIM UEs 115, while maintaining lower production cost relative to dual SIM UEs with multiple radios. Such techniques may include changing RAT priority associated with paging by one or more of the at least two subscriptions. In some cases the dual SIM UEs may also negotiate with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period, etc.)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chen invention to include the claimed limitation(s) so as to allow a dual SIM UE to .  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Namboodiri et al., US 2017/0094591.  
Claim 23, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the information provided by the UE to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).
However, as Namboodiri discloses the information provided to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) ([0002] A PLMN may be defined by a unique combination of a mobile country code and a mobile network code that is assigned to the network operator. Each SIM on the mobile communication device may support a subscription that is used to register with and communicate over a PLMN using a corresponding radio access technology (RAT). For example, a subscription may use a LTE RAT to communicate with a PLMN that supports LTE communication) or New Radio (NR).
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647